Citation Nr: 0802264	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  00-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Jeany Mark, Esq. 



WITNESSES AT HEARING ON APPEAL

The appellant and Dr. J.J.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, which denied service connection for PTSD and determined 
that new and material evidence was not submitted to reopen 
the claim of entitlement to service connection for low back 
pain and lumbar disc disorder at L4-L5.  In August 2004, the 
Board reopened, but denied the PTSD service connection claim 
on its merits; it determined that new and material evidence 
was not submitted to reopen the back disability claim.  On 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued an August 2005 Order vacating the August 2004 Board 
decision in its entirety and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  In January 2007, the Board reopened both claims and 
remanded them to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C., for further evidentiary 
development.  The case has now been returned to the Board for 
final appellate consideration.  

On other matter(s), in its August 2004 and January 2007 
decisions, the Board referred to the RO a statement received 
in October 1993, in which the veteran raised apparent new 
claims concerning leg pain and vision loss.  The record now 
before the Board does not show what, if any, action the RO 
has taken concerning those referrals.  Consequently, the 
October 1993 statement is again referred to the RO for 
appropriate action.  

The issue concerning service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service in Vietnam.  

2.  There is satisfactory evidence of service incurrence of 
the veteran's claimed back injury, which is consistent with 
the circumstances, conditions, or hardships of his service.  

3.  The factual presumption that the veteran's alleged back 
injury in service-connected is not rebutted by clear and 
convincing evidence.  


CONCLUSION OF LAW

The criteria are met for service connection for residuals of 
a back injury.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for residuals of a back injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

At the outset, the Board observes that the veteran has been 
diagnosed with degenerative disc disease at L4-5, lumbar 
strain and myositis, and spondylosis and arthritis of the 
lumbar spine.  He clearly has the required "current 
disability" for service connection.  Nevertheless, the 
evidence must also show that the current back disorder 
resulted from injury or disease incurred in service.  

The veteran's service medical records do not document that he 
sustained a back injury during service.  However, his DD Form 
214 shows that he was awarded the Combat Infantry Badge 
during service in Vietnam, which is conclusive evidence that 
he engaged in combat with the enemy during service.  That 
finding implicates consideration of the provisions of 
38 U.S.C.A. § 1154(b).  

When a veteran alleges that a claimed injury or disease was 
incurred or aggravated during combat in service, 38 U.S.C.A. 
§ 1154(b) provides for a lightened evidentiary burden for the 
veteran.  That section states

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As 
the second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  As the third step in the 
analysis, it must be determined whether the presumption of 
service connection is rebutted by "clear and convincing 
evidence to the contrary."  

The evidence supporting the veteran's claim consists 
primarily of his own statements, a December 1990 statement by 
a private physician, the testimony of another private 
physician during a hearing held at the RO in October 2003, 
and an undated letter from yet another private physician that 
was received in September 2006.  The veteran has contended 
and reported to physicians that he injured his back on a 
couple of occasions while he was in Vietnam - once when he 
tumbled down a hill while he was evading a nearby attack and 
again when he was "dropped" from a helicopter that was 
under attack.  While one of the physician's statements only 
suggests that his current lumbar spine disorder resulted from 
injuries in service, the physician who testified at the 
veteran's hearing related his current back pains to his 
carrying a back pack weighing up to 50 pounds and to 
"countless falls" during service.  Further, the September 
2006 physician's letter stated that "it is more likely than 
not" that his current "back problems can be attributed to 
the injuries sustained during combat."  That physician also 
stated that, although the aging process can result in the 
various diagnoses that have been assigned, he also wrote that 
the veteran's current level of disability is much more severe 
than what one would expect from the aging process.  
Accordingly, the Board finds that the first two steps set 
forth in Collette are satisfied.  Moreover, the veteran's 
current back disorder is consistent with the types of 
injuries he has described.  Thus, the third step in the 
analysis requires a determination as to whether the 
presumption of service connection is rebutted by "clear and 
convincing evidence to the contrary."  

In this regard, the Board observes that the service medical 
records are completely silent for any notation of back 
complaints or clinical findings related to any back problem.  
Further, on the medical history portion of his separation 
examination in June 1969, the veteran checked the box 
indicating that he did not then have, nor had he ever had, 
any back trouble of any kind, and no relevant abnormal 
clinical findings or diagnosis was recorded by the examiner 
at that time.  Moreover, the post-service medical records do 
not document actual treatment for back complaints until 1989, 
although the December 1990 letter received from a private 
physician indicates he had treated the veteran for lower back 
pain since 1982.  Regardless, the treatment records show that 
the veteran's back disorder was not first manifest for 
approximately 13 years after his separation from service.  

In May 2007, a medical opinion was obtained from a VA 
specialist.  That physician noted that there was no evidence 
of any back pain or other symptoms during service or for 
several years thereafter.  He also stated that the veteran's 
back conditions were related to aging.  The physician 
concluded that the veteran's back disorder was less likely 
than not related to the reported incident in 1968.  

Weighing the statements by various physicians in this case, 
it is relevant that the VA physician in May 2007 had the 
benefit of review of the veteran's service medical records as 
well as all of his treatment records, whereas the other 
physicians may not have.  (The September 2006 physician's 
letter, however, indicates that that physician did review the 
veteran's claims file.)  Although the evidence that is 
unfavorable to the veteran's claim is very strong, the May 
2007 physician's opinion loses considerable probative value 
because it left open the possibility of equipoise as to 
whether the veteran's back disorder was related to the 
reported incident in service.  Further, the September 2006 
private physician's favorable opinion is very strong.  

The Board is mindful that § 1154 and Collette stress that the 
Board must "resolve every reasonable doubt in favor of the 
veteran" and that the factual presumption that the alleged 
injury or disease is service-connected may be rebutted only 
by clear and convincing evidence to the contrary.  
Considering the above analysis, the Board finds that the 
factual presumption has not been rebutted by clear and 
convincing evidence.  

Therefore, affording the veteran every reasonable doubt, the 
Board concludes that service connection has been established 
for residuals of a back injury.  

II.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Throughout the course of the veteran's current appeal, he has 
received substantial notice regarding the duties of the 
parties and the information and evidence necessary to 
substantiate his claim.  Further, considerable records of the 
veteran's treatment by VA and private physicians has been 
obtained, as well as several medical opinions, and he has 
been afforded a VA compensation examination.  There is no 
indication that any additional, relevant evidence is 
available.  Moreover, in light of the favorable action taken 
by the Board, further discussion of VA's compliance with the 
notice and assistance requirements is unnecessary; there is 
no prejudice to the veteran.  


ORDER

Service connection for residuals of a back injury is granted.  


REMAND

In a letter received from the veteran's attorney in July 
2005, she advanced specific allegations of clear and 
unmistakable error (CUE) in the January 1991 rating decision 
that initially denied service connection for PTSD.  The file 
does not reflect that that CUE claim has been adjudicated and 
so it is referred to the RO via the AMC for appropriate 
action.  However, because action taken on the CUE claim could 
have an impact on the Board's consideration of the PTSD issue 
currently on appeal, the two issues are inextricably 
intertwined.  The Court has held that when issues are 
considered inextricably intertwined, VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, final appellate consideration of the 
PTSD issue currently before the Board must be deferred 
pending adjudication of the CUE claim.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of clear and 
unmistakable error (CUE) in the January 
1991 rating decision that denied service 
connection for PTSD.  

2.  Then, consider the issue of service 
connection for PTSD currently on appeal, 
if appropriate.  If action taken is not 
to the veteran's satisfaction, provide 
him and his attorney with a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


